         Case 1:18-md-02865-LAK Document 217 Filed 10/25/19 Page 1 of 2



                                                                                           Brian S. Fraser

                                                                                            Akerman LLP
                                                                                         666 Fifth Avenue
                                                                                                20th Floor
                                                                                      New York, NY 10103

                                                                                          D: 212 259 6472
                                                                                          T: 212 880 3800
                                                                                          F: 212 880 8965
                                                                                       DirF: 212 259 7197
                                          October 25, 2019

BY ECF

Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: In re Customs and tax Administration of the Kingdom of Denmark (Skatteforvaltningen)
                   Tax Refund Scheme Litigation, 18-md-2865 (LAK)

Dear Judge Kaplan:

      We are counsel for third-party defendant ED&F Man Capital Markets, Ltd. (“ED&F”) and
we write in support of ED&F’s motion for a protective order (Dkt. #208), and in response to
SKAT’s opposition to that motion.

        As ED&F argues in its motion for a protective order, the Court’s lack of personal
jurisdiction over ED&F, and ED&F’s pending motion to dismiss on that basis (Dkt. #74) makes it
inappropriate to subject ED&F to discovery in this case. SKAT’s document request, which was
appended to ED&F’s motion for a protective order for the Court’s reference (Dkt. #208-1), is
comprised of 26 requests that seek documents regarding the 36 plans identified in Schedule B
together with their “affiliates, subsidiaries, predecessors, successors, assigns, principals, officers,
directors, employees, agents, representatives, trustees, and attorneys” on many broad topics, such
as “[a]ll communications with the Plans concerning the Accounts, Claims, Dividends, Refunds or
Shares” (No. 18) and “[a]ll communications between You and any other person or entity
concerning the Shares, Plans, Claims, Refunds, Dividends and Account(s)” (No. 22).

        All responsive documents are located in London, where discovery between these two
parties is already ongoing. The discovery in London will be both exhaustive and court supervised,
and SKAT will be compelled to comply with the English court’s rules and orders in the production
of its own documents, unlike the one-way discovery it opportunistically seeks in this Court. As
SKAT describes ED&F in its proposed opposition to the motion, ED&F is merely a “custodian”
(SKAT Br. at 2), thus tacitly acknowledging that there are no claims pending between ED&F and
SKAT in this Court and there never will be. With no action against ED&F pending here, SKAT
has even less of a claim to discovery from ED&F in this Court than the Goldstein Defendants.


akerman.com
         Case 1:18-md-02865-LAK Document 217 Filed 10/25/19 Page 2 of 2
Page 2


        Even apart from the question of personal jurisdiction, both SKAT’s and the Goldstein
Defendants’ claims against ED&F should be heard in London. The contracts that are the subject
of the Goldstein Defendants’ amorphous breach of contract claim were executed, delivered, and
performed by ED&F exclusively in England. Those contracts are expressly governed by English
law and state that English courts are the most suitable forum for their enforcement – and “no party
will argue to the contrary” (Dkt. #171 at 5). As ED&F’s motion to dismiss more fully explains,
the Goldstein Defendants’ claim should never have been brought against ED&F in the United
States in the first place.

        At bottom, SKAT believes it can get one-way discovery from ED&F before the Court
dismisses ED&F from the case, which is why SKAT opposes even a temporary delay. That is an
abuse of process. SKAT cites cases for the unremarkable proposition that the mere pendency of a
motion to dismiss does not require an automatic stay of discovery. But this is not simply a matter
of a dispositive motion for failure to state a claim. Indeed, the pending motion to dismiss goes to
the heart of whether this Court has jurisdiction over ED&F and presents the question of whether
ED&F can even be compelled to produce documents here, which ED&F would contest. SKAT’s
position pits its own litigation convenience against settled due process obligations. In the most
practical terms, however, the burden of going through the expensive process of producing
documents when the Court may hold that it does not have jurisdiction is unjustified when balanced
against a short delay in production if the Court finds that it does have jurisdiction.

        Finally, SKAT’s gratuitous attacks on ED&F have no bearing on either the question of
jurisdiction or the request for a protective order. ED&F’s Amended Defence in the London
proceedings, which ED&F voluntarily disclosed to this Court because it had cited the earlier
version of its Defence in its motion to dismiss (Dkt. #209), merely recognizes that 80 of the
vouchers which it produced for clients contained inaccuracies. That is a far cry from being what
SKAT contends is “just the tip of the iceberg” (Dkt. #213-1 at 2). ED&F’s Defence remains
otherwise wholly unchanged, not only with respect to the accuracy of the great majority (340) of
such vouchers, but also with respect to its position generally that it owed no duty of care to SKAT,
made no representations to SKAT, and is not responsible for SKAT’s loss. (See October 25, 2019
Kisanga Declaration).

         In conclusion, SKAT will not be prejudiced by the proposed protective order because
SKAT will get extensive discovery from ED&F in the London case and, if the court finds that it
has jurisdiction over ED&F, SKAT will have ample opportunity to seek documents from ED&F
in this case.

                                                             Respectfully submitted,

                                                             /s/ Brian S. Fraser

                                                             Brian S. Fraser

Enclosure

Cc: All counsel of record via email
